DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to Amendment filed 04/29/2022.
Claims 2-43 are pending in this application. In the Amendment, claims 2, 15 and 28 are amended. This action is made Final.
Response to Arguments
Applicant’s arguments with respect to claims amended 04/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 2, 15 and 28 are objected to because of the following informalities:  
claim 2/line 24; claim 15/line 21; claim 28/line 19: the limitation “not correspond the menu” should be changed to --not correspond to the menu--  .  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 5-7, 15-16, 18-20, 28-29, 31-33 and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michaelraj (US 2011/0248928) in view of Kotler et al. (“Kotler”, US 2013/0019172) and further in view of Hwang et al. (“Hwang”, US 2008/0163053).
As per claim 2, Michaelraj teaches an electronic device, comprising: 
a display (Michaelraj, Fig.1, display 103);  
a touch-sensitive surface (Michaelraj, para.21, touch-sensitive display); 
one or more processors (Michaelraj, para.24; Fig.2, processors 203); 
memory (Michaelraj, para.24; Fig.2, memory 205); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Michaelraj, para.24), the one or more programs including instructions for: 
displaying a virtual device icon (Michaelraj, para.29, 38; Figs.3, 11, activation image 310); 
detecting selection of the virtual device icon by a first single touch input (Michaelraj, para.29, 38; Figs.3, 11, first activation 1110); 
displaying a menu of virtual device operations (Michaelraj, para.29, 32, 38; Figs.3, 11, display menu options), the menu of virtual device operations including a plurality of icons representing types of virtual device operations (Michaelraj, para.29, 38; Figs.3, 11, menu icons 320, 330, 340, 350 representing virtual operations such as zooming); 
detecting a second single touch input (Michaelraj, para.29, 31, 38; Figs.3, 11, second activation 1130); and, 
in response to detecting the second single touch input:
in accordance with a determination that the second single touch input corresponds to a selection of a respective virtual device operation icon from the plurality of icons representing types of virtual device operations, performing an action that corresponds to the respective virtual device operation (Michaelraj, para.29, 38; Figs.3, 11, menu icons 320, 330, 340, 350 representing virtual operations such as zooming).
However, Michaelraj does not teach in response to detecting selection of the virtual device icon by the first single touch input: ceasing to display the virtual device icon; and displaying a menu of virtual device operations and in accordance with a determination that the second single touch input corresponds to a location on the display that does not correspond the menu of virtual device operations: ceasing to display the menu of virtual device operations; and displaying the virtual device icon. Kotler teaches a device of displaying a menu of operations wherein an icon is displayed (Kotler, Fig.4, indicator 404) and in response to detecting selection of an icon by a touch input, ceasing to display the icon (Kotler, para.39, indicator 404 disappears) and displaying a menu of device operations (Kotler, para.38-39, selection of icon 404 displays menu 412). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Kotler’s teaching with Michaelraj’s device in order to prevent obstruction of the display when menu is not needed. 
Furthermore, the device of Michealraj and Kotler does not teach in accordance with a determination that the second single touch input corresponds to a location on the display that does not correspond the menu of virtual device operations: ceasing to display the menu of virtual device operations; and displaying the virtual device icon. Hwang teaches a device of displaying a menu of operations wherein in accordance with a determination that a touch input corresponds to a location on the display that does not correspond to the menu of virtual device operations (Hwang, para.84-85, 89, 91, 93; Fig.2A-2C, selection of control icon not corresponding to menu icons): ceasing to display the menu of virtual device operations (Hwang, para.84-85, 89, 91, 93; Fig.2A-2C, menu icons disappear); and displaying the virtual device icon (Hwang, para.84-85, 89, 91, 93; Fig.2A-2C, control icon remains). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Hwang’s teaching with the device of Michealraj and Kotler in order to transition display states easily. 
As per claim 3, the device of Michealraj, Kotler and Hwang teaches the electronic device of claim 2, wherein the virtual device icon is configured to move in accordance with a touch gesture by a single touch on the touch-sensitive surface (Michaelraj, para.29, activation image 310 may be provided at touch contact point). 
As per claim 5, the device of Michealraj, Kotler and Hwang teaches the electronic device of claim 2, wherein the menu includes icons displayed radially about a center of the menu (Michaelraj, para.29-30, 38; Figs.3, 11, radially displayed menu 1120). 
As per claim 6, the device of Michealraj, Kotler and Hwang teaches the electronic device of claim 2, wherein a first user interface is displayed on the display immediately prior to detecting the first single touch input on the touch-sensitive surface, and the menu is displayed over the first user interface (Michaelraj, para.29, Fig.3, menu displayed over map user interface). 
As per claim 7, the device of Michealraj, Kotler and Hwang teaches the electronic device of claim 2, wherein the menu is displayed in a center region of the display (Michaelraj, para.29, Fig.3; menu may be defaulted to display in center of screen). 
Claims 15 and 28 are similar in scope to claim 2, and are therefore rejected under similar rationale.
Claims 16 and 29 are similar in scope to claim 3, and are therefore rejected under similar rationale.
Claims 18 and 31 are similar in scope to claim 5, and are therefore rejected under similar rationale. 
Claims 19 and 32 are similar in scope to claim 6, and are therefore rejected under similar rationale.
Claims 20 and 33 are similar in scope to claim 7, and are therefore rejected under similar rationale.
As per claim 41, the device of Michealraj, Kotler and Hwang teaches the electronic device of claim 2, the one or more programs including instructions for: further in response to detecting selection of the virtual device icon by the first single touch input, ceasing to display the virtual device icon (Kotler, para.39, indicator 404 disappears).  
Claims 42 and 43 are similar in scope to claim 41, and are therefore rejected under similar rationale.

Claims 4, 17 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michaelraj (US 2011/0248928), Kotler et al. (“Kotler”, US 2013/0019172) and Hwang et al. (“Hwang”, US 2008/0163053) in view of Vaisanen et al. (“Vaisanen”, US 2010/0214218).
As per claim 4, the device of Michealraj, Kotler and Hwang teaches the electronic device of claim 2, however does not teach wherein the virtual device icon is located at a periphery of the display when no touch input is detected on the touch-sensitive surface.  Vaisanen teaches a device for virtual operations wherein a virtual device icon is located at a periphery of the display when no touch input is detected on the touch-sensitive surface (Vaisanen, Fig.5, virtual icon 514 in periphery when touch released, para.61, 67-68, 74).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include Vaisanen’s teaching with the device of Michealraj, Kotler and Hwang in order to prevent obstruction of the display when icon is not needed. 
Claims 17 and 30 are similar in scope to claim 4, and are therefore rejected under similar rationale.

Claims 8, 21 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michaelraj (US 2011/0248928), Kotler et al. (“Kotler”, US 2013/0019172) and Hwang et al. (“Hwang”, US 2008/0163053) in view of Herz et al. (“Herz”, US 2012/0173976).
As per claim 8, the device of Michealraj, Kotler and Hwang teaches the electronic device of claim 2, however, does not teach while displaying the menu on the display, waiting to detect input on the touch-sensitive surface for more than a predefined time period; and, in response to waiting to detect input on the touch-sensitive surface for more than the predefined time period, replacing display of the menu with display of the virtual device icon. Herz teaches a device for displaying a menu wherein while displaying the menu on the display, in response to waiting to detect input on the touch-sensitive surface for more than the predefined time period, replacing display of the menu with display of the virtual device icon (Herz, para.77, Fig.14 changes to Fig.10, menu 225 closes after time period to display icon 145). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Herz’s teaching with the device of Michealraj, Kotler and Hwang in order to automatically return to a previous screen. 
Claims 21 and 34 are similar in scope to claim 8, and are therefore rejected under similar rationale.

Claims 9, 12-13, 22, 25-26, 35 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michaelraj (US 2011/0248928), Kotler et al. (“Kotler”, US 2013/0019172) and Hwang et al. (“Hwang”, US 2008/0163053) in view of Caliendo, JR et al. (“Caliendo”, US 2012/0262489).
As per claim 9, the device of Michealraj, Kotler and Hwang teaches the electronic device of claim 2, however does not teach wherein performing the action that corresponds to the respective virtual device operation includes: displaying a menu of virtual gestures, the menu of virtual gestures including a plurality of icons representing types of virtual gestures; detecting selection of a respective virtual gesture icon in the menu of virtual gestures; and, in response to detecting selection of the respective virtual gesture icon in the menu of virtual gestures, performing an action that corresponds to a respective virtual gesture.  Caliendo teaches a touch input device that displays a menu of virtual gestures (Caliendo, Fig.3, para.30-31, menu 350), the menu of virtual gestures including a plurality of icons representing types of virtual gestures (Caliendo, Fig.3, para.30-31, menu 350 includes different types like rotate right/left 90); detecting selection of a respective virtual gesture icon in the menu of virtual gestures (Caliendo, Fig.3, para.30-31, select icon 360 in menu 350); and, in response performing an action that corresponds to a respective virtual gesture (Caliendo, Figs.3, 4A, para.30-32, selection of icon 360 rotates items). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Caliendo’s teaching with the device of Michealraj, Kotler and Hwang in order to expand and provide additional options. 
As per claim 12, the device of Michealraj, Kotler and Hwang teaches the electronic device of claim 2, however does not teach wherein performing the action that corresponds to the respective virtual device operation includes: displaying a menu of virtual device operations, the menu of virtual device operations including a plurality of icons representing types of virtual device operations; detecting selection of a respective virtual device operation icon in the menu of virtual device operations; and, in response to detecting selection of a respective virtual device operation icon in the menu of virtual device operations, performing an action that corresponds to the respective virtual device operation. Caliendo teaches a touch input device that displays a menu of virtual device operations (Caliendo, Fig.3, para.30-31, menu 350), the menu of virtual device operations including a plurality of icons representing types of virtual device operations (Caliendo, Fig.3, para.30-31, menu 350 includes different types like rotate right/left 90); detecting selection of a respective virtual device operation icon in the menu of virtual device operations (Caliendo, Fig.3, para.30-31, select icon 360 in menu 350); and, in response performing an action that corresponds to the respective virtual device operation (Caliendo, Figs.3, 4A, para.30-32, selection of icon 360 rotates items). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Caliendo’s teaching with the device of Michealraj, Kotler and Hwang in order to expand and provide additional options. 
As per claim 13, the device of Michaelraj, Kotler, Hwang and Caliendo teaches the electronic device of claim 12, wherein performing the action that corresponds to the respective virtual device operation includes: displaying a menu of virtual device orientations (Caliendo, Fig.3, para.30-31, menu 350), the menu of virtual device orientations including a plurality of icons representing types of virtual device orientations (Caliendo, Fig.3, para.30-31, menu 350 includes different types like rotate right/left 90); detecting selection of a respective virtual device orientation icon in the menu of virtual device orientations (Caliendo, Fig.3, para.30-31, select icon 360 in menu 350); and, in response to detecting selection of the respective virtual device orientation icon in the menu of virtual device orientations, orienting the display in accordance with the respective virtual device orientation (Caliendo, Figs.3, 4A, para.30-32, selection of icon 360 rotates items).
Claims 22 and 35 are similar in scope to claim 9, and are therefore rejected under similar rationale.
Claims 25 and 38 are similar in scope to claim 12, and are therefore rejected under similar rationale.
Claims 26 and 39 are similar in scope to claim 13, and are therefore rejected under similar rationale.

Claims 10-11, 23-24 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michaelraj (US 2011/0248928), Kotler et al. (“Kotler”, US 2013/0019172) and Hwang et al. (“Hwang”, US 2008/0163053) in view of Caliendo, JR et al. (“Caliendo”, US 2012/0262489) and further in view of Andrews et al. (“Andrews”, US 2009/0225042).
As per claim 10, the device of Michealraj, Kotler and Hwang teaches the electronic device of claim 2, however does not teach wherein performing the action that corresponds to the respective virtual device operation includes: displaying a menu of virtual gestures, the menu of virtual gestures including a plurality of icons representing types of virtual gestures; detecting selection of a respective virtual gesture icon in the menu of virtual gestures; in response to detecting selection of the respective virtual gesture icon in the menu of virtual gestures, displaying a number of visual indicators that correspond to a respective virtual gesture icon; detecting a third single touch input from on the touch-sensitive surface; and, in response to detecting the third single touch input on the touch-sensitive surface, performing an operation in accordance with the respective virtual gesture. 
Caliendo teaches a touch input device that displays a menu of virtual gestures (Caliendo, Fig.3, para.30-31, menu 350), the menu of virtual gestures including a plurality of icons representing types of virtual gestures (Caliendo, Fig.3, para.30-31, menu 350 includes different types like rotate right/left 90); detecting selection of a respective virtual gesture icon in the menu of virtual gestures (Caliendo, Fig.3, para.30-31, select icon 360 in menu 350); and, in response performing an action that corresponds to a respective virtual gesture (Caliendo, Figs.3, 4A, para.30-32, selection of icon 360 rotates items). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Caliendo’s teaching with the device of Michealraj, Kotler and Hwang in order to expand and provide additional options. 
Furthermore, the device of Michaelraj, Kotler, Hwang and Caliendo does not teach displaying a number of visual indicators that correspond to a respective virtual gesture icon; detecting a third single touch input from on the touch-sensitive surface; and, in response to detecting the third single touch input on the touch-sensitive surface, performing an operation in accordance with the respective virtual gesture. Andrews teaches a device for providing multi-touch inputs wherein displaying a number of visual indicators that correspond to a virtual gesture icon and in response to detecting a touch input on the touch-sensitive surface, performing an operation in accordance with the virtual gesture (Andrews, para.34-35, 47; multi-touch gesture visual indicators 18 and 20 are displayed for performing an operation). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Andrews’ teaching with the device of Michaelraj, Kotler, Hwang and Caliendo in order to indicate activation of the multi-touch mode.
As per claim 11, the device of Michaelraj, Kotler, Hwang, Caliendo and Andrews teaches the electronic device of claim 10, the one or more programs including instructions for: in response to detecting the third single touch input on the touch-sensitive surface, moving the displayed visual indicators that correspond to the respective virtual gesture to simulate movement of multiple contacts on the touch-sensitive surface (Andrews, para.34-35, 47; multi-touch gesture visual indicators 18 and 20 moved for performing multi-touch function). 
Claims 23 and 36 are similar in scope to claim 10, and are therefore rejected under similar rationale.
Claims 24 and 37 are similar in scope to claim 11, and are therefore rejected under similar rationale.

Claims 14, 27 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michaelraj (US 2011/0248928), Kotler et al. (“Kotler”, US 2013/0019172) and Hwang et al. (“Hwang”, US 2008/0163053) in view of Westerman et al. (“Westerman”, US 2008/0036743).
As per claim 14, the device of Michealraj, Kotler and Hwang teaches the electronic device of claim 2, wherein the device includes a home button (Michaelraj, Fig.1, button 105), however, does not teach wherein performing the action that corresponds to the respective virtual device operation corresponds to activation of the home button. Westerman teaches a device for performing gestures wherein an action that corresponds to a virtual device operation corresponds to activation of the home button (Westerman, Fig.48, para.135, 171, show desktop). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Westerman’s teaching with the device of Michealraj, Kotler and Hwang in order to return swiftly to the main interface.
Claims 27 and 40 are similar in scope to claim 14, and are therefore rejected under similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177